 

Exhibit 10.2

 

EVENTURE INTERACTIVE, INC.

 

SUBSCRIPTION AGREEMENT

 

Ladies and Gentlemen:

 

1.            Subscription.  The undersigned,
                                        (the “Subscriber”), intending to be
legally bound, hereby irrevocably subscribes for __________ units, each unit
consisting of one share of common stock, par value $0.001 per share (the “Common
Stock”), and three common stock purchase warrants (the “Warrants“) of Eventure
Interactive, Inc., a Nevada corporation (the “Company”), at a purchase price of
$1.00 per unit (the “Offering Price”), and as set forth on the signature page
hereof (the “Units”), subject to the terms and conditions of this Subscription
Agreement and on the basis of the representations, warranties, covenants and
agreements contained herein. Each Warrant is exercisable for one share of Common
Stock at a price of $1.00 per share for a period of eight years from the date of
issuance.

 

2.            Offering.  This subscription is being submitted to you in
accordance with and subject to the terms and conditions described in this
Subscription Agreement, as amended or supplemented from time to time, including
all attachments, schedules and exhibits hereto.

 

3.            Payment.  The Subscriber is delivering a completed and executed
Signature Page to this Subscription Agreement. The Subscriber will pay for the
Units either by check payable to Eventure Interactive, Inc. or pursuant to the
following wire transfer instructions:

 

Beneficiary Bank: The Northern Trust Company Beneficiary Bank ABA: 066009650
Beneficiary Account Number: 1171005938 Beneficiary Account Name: Eventure
Interactive, Inc.

 

4.            Representations, Warranties and Covenants.  The Subscriber hereby
acknowledges, represents, warrants, and covenants as follows:

 

(a)          None of the Units or underlying securities offered pursuant to this
Subscription Agreement are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Subscriber
understands that the offering and sale of the Units is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(a)(2) thereof
and/or Rule 506 of Regulation D under the Securities Act;

 

(b)          Prior to the execution of this Subscription Agreement, the
Subscriber and the Subscriber’s attorney, accountant, Subscriber representative
and/or tax adviser, if any (collectively, the “Advisers”), have received this
Agreement and all other documents requested by the Subscriber, have carefully
reviewed them and understand the information contained therein;

 

 

 

 

(c)          Neither the Securities and Exchange Commission (the “SEC’) nor any
state securities commission or other regulatory authority has approved the Units
or passed upon or endorsed the merits of the Offering;

 

(d)          All documents, records, and books pertaining to the investment in
the Units have been made available for inspection by such Subscriber and its
Advisers, if any;

 

(e)          The Subscriber and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisers, if any;

 

(f)          In evaluating the suitability of an investment in the Company, the
Subscriber has not relied upon any representation or information (oral or
written) other than as stated herein or as set forth in the Company’s filings
with the SEC;

 

(g)          The Subscriber is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering through or as a result of any seminar or meeting to which
the Subscriber was invited by, or any solicitation of a subscription by, a
person not previously known to the Subscriber in connection with investments in
securities generally;

 

(h)          The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than commissions to be paid by the Company to other participating
broker-dealers, if any);

 

(i)          The Subscriber, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

 

2

 

  

(j)          The Subscriber is not relying on the Company, or any of its
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Units (including the underlying
securities), and the Subscriber has relied on the advice of, or has consulted
with, only its own Advisers;

 

(k)          The Subscriber is acquiring the Units (including the underlying
securities) solely for such Subscriber’s own account for investment purposes
only and not with a view to or intent of resale or distribution thereof, in
whole or in part. The Subscriber has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of the Units and
the Subscriber has no plans to enter into any such agreement or arrangement;

 

(l)          The Subscriber must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available (including, without limitation,
under Regulation S). Legends to the following effect shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws:

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, (II) ANY OTHER
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR
(III) UNDER AN EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE U.S. SECURITIES ACT. EXCEPT FOR TRANSACTIONS THAT COMPLY WITH S.E.C.
RULE 144 UNDER THE SECURITIES ACT, RELIANCE ON AN EXEMPTION FROM REGISTRATION
WILL REQUIRE THE HOLDER TO PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH
COUNSEL AND OPINION MUST BE SATISFACTORY TO THE COMPANY.

 

3

 

  

Appropriate notations will be made in the Company’s stock books to the effect
that the Units and underlying securities have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent of the shares underlying the Units and
the Warrants. There can be no assurance that there will be any market for resale
of the Common Stock, nor can there be any assurance that such securities will be
freely transferable at any time in the foreseeable future;

 

(m)          The Subscriber has adequate means of providing for such
Subscriber’s current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Units for an indefinite period of
time;

 

(n)          The Subscriber is aware that an investment in the Units is high
risk, involving a number of very significant risks and, in particular,
acknowledges that the Company has a limited operating history, has had operating
losses since inception, and is engaged in a highly competitive business;

 

(o)          The Subscriber (i) if a natural person, represents that the
Subscriber has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Subscriber is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Subscriber is a party or by which it is bound;

 

4

 

  

(p)          The Subscriber and the Advisers, if any, have had the opportunity
to obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained herein
and in all documents received or reviewed in connection with the purchase of the
Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Subscriber or the
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Subscriber
and the Advisers, if any;

 

(q)          Any information which the Subscriber has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
offering of the Units as described herein. The Subscriber further represents and
warrants that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the securities contained in the Units;

 

(r)          The Subscriber has significant prior investment experience,
including investment in non-listed and non-registered securities. The Subscriber
is knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Subscriber has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Subscriber’s overall commitment to investments which are not
readily marketable is not excessive in view of the Subscriber’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive. The investment is a suitable one for the
Subscriber;

 

(s)          The Subscriber is satisfied that the Subscriber has received
adequate information with respect to all matters which it or the Advisers, if
any, consider material to its decision to make this investment;

 

(t)          The Subscriber acknowledges that any estimates or forward-looking
statements or projections included herein or in any other materials that might
have been provided to the Subscriber by the Company were prepared by the Company
in good faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;

 

(u)          No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained herein;

 

5

 

  

(v)         Within five (5) days after receipt of a request from the Company,
the Subscriber will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;

 

(w)          THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

(x)          In making an investment decision, investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Subscriber should be aware that it will be required to
bear the financial risks of this investment for an indefinite period of time;
and

 

(y)          The Subscriber is an accredited investor as set forth in the
Accredited Investor Certification attached hereto.

 

6

 

(z)          The Subscriber represents that neither it nor, to its knowledge,
any person or entity controlling, controlled by or under common control with it,
nor any person having a beneficial interest in it, nor any person on whose
behalf the Subscriber is acting: (i) is a person listed in the Annex to
Executive Order No. 13224 (2001) issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure1 or an immediate family member2 or close associate3 of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”). The Subscriber agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Units (including the underlying securities). The Subscriber further acknowledges
that the Subscriber will have no claim against the Company or any of its
affiliates or agents for any form of damages as a result of any of the foregoing
actions.

 

(aa)         If the Subscriber is affiliated with a non-U.S. banking institution
(a “Foreign Bank”), or if the Subscriber receives deposits from, makes payments
on behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

5.          Representations, Warranties and Covenants of the Company.  The
Company hereby represents, warrants and covenants to the Subscriber the
following:

  

 



1 A “senior non-U.S. political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

2 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

3 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

7

 

  

(a)          Organization and Qualification.  The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada. The
Company has all requisite power and authority to carry on its business as
currently conducted. The Company is duly qualified to transact business in each
jurisdiction in which the failure to be so qualified would reasonably be
expected to have a material adverse effect.

 

(b)          Authorization.  As of the Closing, all action on the part of the
Company, its board of directors, officers and existing stockholders necessary
for the authorization, execution and delivery of this Agreement, and the
performance of all obligations of the Company hereunder shall have been taken,
and this Agreement, assuming due execution by the parties hereto, will
constitute valid and legally binding obligations of the Company, enforceable in
accordance with its terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.

 

(c)          Valid Issuance of the Common Stock.  The shares of Common Stock,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, shall be duly and validly issued and
will be free of restrictions on transfer directly or indirectly created by the
Company other than restrictions on transfer under this Agreement and under
applicable federal and state securities laws.

 

(d)          Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the offer, sale or issuance of Units,
except for the following: (i) the filing by the Company of such notices as may
be required under the Securities Act and (ii) the compliance with any applicable
state securities laws, which compliance will have occurred within the
appropriate time periods therefor.

 

8

 

(e)          Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
before any court, administrative agency or other governmental body against the
Company which (i) question the validity of this Agreement or the right of the
Company to enter into this Agreement, or to consummate the transaction
contemplated hereby or (ii) the Company believes may result in a material
liability to the Company or impact its business in any material adverse respect.
The Company is not a party or subject to, and none of its assets is bound by,
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality.

 

(f)          Compliance with Other Instruments.  The Company is not in violation
or default of any provision of its Articles of Incorporation, as in effect
immediately prior to the Closing. The Company is not in violation or default of
any provision of any material instrument, mortgage, deed of trust, loan,
contract, commitment, judgment, decree, order or obligation to which it is a
party or by which it or any of its properties or assets are bound. The Company
is not in violation or default of any provision of any federal, state or local
statute, rule or governmental regulation. The execution, delivery and
performance of and compliance with this Agreement and the issuance of the Units
(including the underlying securities), will not result in any such violation, be
in conflict with or constitute, with or without the passage of time or giving of
notice, a default under any such provision, require any consent or waiver under
any such provision (other than any consents or waivers that have been obtained),
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of the Company pursuant to any such
provision. The shares of Common Stock issuable upon any exercise of the Warrants
have been fully reserved for such issuance by all necessary corporate actions.

 

(g)          Certain Registration Matters.  Assuming the accuracy of the
Subscriber’s representations and warranties set forth in this Agreement, no
registration under the Securities Act is required for the offer and issuance of
the Units (including the underlying securities) by the Company to the Subscriber
hereunder.

 

(h)          Financial Statements.  The Company has provided to Subscriber
copies of the following financial statements of the Company: (i) unaudited
balance sheet (the “Balance Sheet”) as of March 31, 2014 (the “Balance Sheet
Date”); (ii) unaudited statement of operations for the three month period ended
on the Balance Sheet Date; and (iii) unaudited balance sheet and statement of
operations as of and for the years ended December 31, 2012 and 2013. Such
financial statements have been prepared in accordance with generally accepted
accounting principles consistently applied and the Balance Sheet presents fairly
the financial condition of the Company as of the Balance Sheet Date. The Balance
Sheet does not exclude any material asset or omit to state any material
liability, absolute or contingent, or other material fact, that is required
under generally accepted accounting principles to be included therein.

 

9

 

 

(i)          Liabilities of the Company.  Except for the liabilities shown on
the Balance Sheet, and similar liabilities incurred since the Balance Sheet Date
in the ordinary course of the Company’s business, there are no material
liabilities or obligations incurred by the Company of any kind, character or
description, whether accrued, absolute, contingent or otherwise. All of the
liabilities reflected in the Balance Sheet have been incurred by the Company in
the ordinary course of its business.

 

(j)          No General Solicitation.  Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising (within the meaning of Regulation
D).

 

(k)          Piggyback Registration Rights.  (i) The Subscriber will have
piggyback registration rights with respect to the registration under the
Securities Act of the shares of Common Stock purchased by Subscriber or issuable
upon the exercise of the Warrants (singly and collectively, the “Registrable
Securities”). If, after the date hereof, the Company shall determine to register
for sale for cash any of its Common Stock, for its own account or for the
account of others (other than the Subscriber), other than (x) a registration
relating solely to employee benefit plans or securities issued or issuable to
employees, consultants (to the extent the securities owned or to be owned by
such consultants could be registered on Form S-8) or any of their family members
(including a registration on Form S-8) or (y) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, then the Company shall promptly give to the Subscriber written notice
thereof (and in no event shall such notice be given less than twenty (20)
calendar days prior to the filing of such registration statement), and shall,
subject to Section 5(k)(ii), include as a piggyback registration all of the
Registrable Securities specified in a written request delivered by the
Subscriber thereof within ten (10) calendar days after delivery to the
Subscriber of such written notice from the Company. However, the Company may,
without the consent of the Subscriber, withdraw such registration statement
prior to its becoming effective if the Company has elected to abandon the
proposal to register the securities proposed to be registered thereby.

 

10

 

  

(ii)         If a piggyback registration is for a registered public offering
that is to be made by an underwriting, the Company shall so advise the
Subscriber of the Registrable Securities eligible for inclusion in such
Registration Statement pursuant to Section 5(k)(i). In that event, the right of
the Subscriber to piggyback registration shall be conditioned upon such
Subscriber’s participation in such underwriting and the inclusion of such
Subscriber’s Registrable Securities in the underwriting to the extent provided
herein. All Subscribers proposing to sell any of their Registrable Securities
through such underwriting shall (together with the Company and any other
stockholders of the Company selling their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter
selected for such underwriting by the Company or such other selling
stockholders, as applicable. Notwithstanding any other provision of this Section
5(k)(ii), if the underwriter or the Company determines that marketing factors
require a limitation on the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise the Subscriber and all other Subscribers similarly situated
(except those Subscribers who failed to timely elect to include their
Registrable Securities through such underwriting or have indicated to the
Company their decision not to do so), and indicate to each such Subscriber the
number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. All cutbacks of the amount of Registrable
Securities to be included on behalf of the Subscriber and all other Subscribers
similarly situated will be made in proportion to their respective subscription
amounts.

 

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
the Subscriber disapproves of the terms of any such underwriting, such
Subscriber may elect to withdraw the Subscriber’s Registrable Securities
therefrom by delivering a written notice to the Company and the underwriter. The
Registrable Securities so withdrawn from such underwriting shall also be
withdrawn from such registration; provided, however, that, if by the withdrawal
of such Registrable Securities, a greater number of Registrable Securities held
by other Subscribers may be included in such registration (up to the maximum of
any limitation imposed by the underwriters), then the Company shall offer to all
Subscribers who have included Registrable Securities in the registration the
right to include additional Registrable Securities pursuant to the terms and
limitations set forth herein in the same proportion used above in determining
the underwriter limitation.

 

11

 

(l)          Participation Rights.  For a period of eight years from the date
hereof, Subscriber shall be entitled to participate on a pro rata basis with the
Company’s other stockholders in any sale of Common Stock consisting of more than
20% of the then issued and outstanding Common Stock (a “Sale Transaction”). The
Company shall give written notice to Subscriber describing in reasonable detail
the number of shares to be sold, the price and other terms and conditions of a
proposed Sale Transaction, and the identity of the prospective buyer(s) (such
notice, the "Sale Notice"). Subscriber shall be entitled, within 15 days
following delivery of the Sale Notice, to give written notice (a "Tag Along
Notice") to the Company that Subscriber desires to participate in such proposed
Sale Transaction upon the price, terms and conditions set forth in the Sale
Notice, which Tag Along Notice shall specify the shares Subscriber desires to
include in such proposed Sale Transaction; provided, however, that Subscriber’s
maximum participation shall be based on the number of shares held by Subscriber,
including all shares owned by the Subscriber as the result of the exercise of
the Warrants, relative to the number of shares held by all of the stockholders
who propose to participate in the Sale Transaction. The Company shall use
reasonable efforts to obtain the prospective buyer's agreement to include all
shares required to be included in such Sale Transaction hereunder on the terms
described herein, and shall not consent to or consummate any such Sale
Transaction unless such shares are so included.

 

(m)          Preemptive Rights.

 

(i)          If the Company authorizes the issuance or sale of any additional
securities (“Additional Securities”) (other than issuances (A) of Units pursuant
to Subscription Agreements entered into concurrently with this Agreement, (B) as
consideration for the acquisition of another company or business, (C) of Common
Stock upon exercise of the Warrant, (D) of stock options to employees under a
Qualified Stock Option Plan or of Common Stock upon exercise of such options,
(E) of securities issuable upon the exercise or conversion of presently
outstanding Company securities, or (F) in connection with any split or
combination of Common Stock), the Company shall first offer to sell to
Subscriber a portion of such Additional Securities equal to the product of (x)
the number of Additional Securities to be issued and (y) Subscriber's pro rata
share of all Common Stock held by all stockholders as of such date (Subscriber's
"Proportional Share"). Subscriber shall be entitled to purchase all or any
portion of Subscriber’s Proportional Share of such Additional Securities at the
most favorable price and on the most favorable terms as such Additional Units
are to be offered to any other person, provided that if all persons entitled to
purchase or receive such Additional Securities are required to also purchase
other securities of the Company, and if Subscriber exercises the right to
purchase Additional Securities, Subscriber shall also be required to purchase
the same strip of securities on the same terms and conditions that such other
persons are required to purchase. The purchase price for all Additional
Securities offered to Subscriber shall be payable in cash or, to the extent
otherwise consistent with the terms offered to any other person, installments
over time.

 

12

 

  

(ii)         In order to exercise its purchase rights hereunder, Subscriber must
within 10 days after receipt of written notice from the Company describing in
reasonable detail the Additional Securities being offered, the purchase price
therefor, the payment terms and Subscriber's Proportional Share, deliver a
written notice to the Company describing Subscriber’s election hereunder.

 

(iii)        Upon the expiration of the offering periods described above, the
Company shall be entitled to sell any Additional Securities that Subscriber has
not elected to purchase during the 90 days following such expiration on terms
and conditions no more favorable to the purchasers thereof than those offered to
Subscriber. Any Additional Securities offered or sold by the Company after such
90-day period or offered by the Company on terms or conditions more favorable
than those offered to Subscriber must be reoffered to Subscriber pursuant to the
terms of this Section 5(m) prior to any issuance or sale thereof.

 

(iv)        Notwithstanding anything to the contrary set forth herein, in lieu
of offering any securities to Subscriber at the time such securities are offered
to another person, the Company may comply with the provisions of this
Section 5(m) by making an offer to sell to Subscriber its Proportional Share of
such Additional Securities promptly after a sale to such other person is
effected. In such event, for all purposes of this Section 5(m), Subscriber's
Proportional Share shall be determined taking into consideration the actual
number of securities sold to all other persons so as to achieve the same
economic effect as if such offer had been made prior to such sale.

 

(v)         The rights of Subscriber under this Section 5(m) shall terminate
eight years from the date hereof.

 

6.          Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

7.          Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, 3420 Bristol Street, 6th Floor, Costa
Mesa, CA 92626 or (b) if to the Subscriber, at the address set forth on the
signature page hereof (or, in either case, to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 12). Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.

 

13

 

 

 

8.          Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Subscriber and the transfer or assignment of the Units, including the underlying
securities, shall be made only in accordance with all applicable laws.

 

9.          Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
reference to the principles thereof relating to conflicts of law. The venue for
any disputes between Subscriber and the Company shall be exclusively in the
federal and state courts located in Los Angeles, California.

 

10.         Confidentiality.  The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company or may
acquire in the future that is prominently marked as being “CONFIDENTIAL” and
that is not otherwise properly in the public domain, was received in confidence.
The Subscriber agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person, or misuse
in any way, any such confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are so marked and that
are treated by the Company as confidential or proprietary, including, but not
limited to, internal personnel and financial information of the Company or its
affiliates, the manner and methods of conducting the business of the Company or
its affiliates and confidential information obtained by or given to the Company
about or belonging to third parties. The Subscriber understands that the Company
may rely on his agreement of confidentiality to comply with the exemptive
provisions of Regulation FD under the Securities Act as set forth in Rule
100(a)(b)(2)(ii) of Regulation FD. In addition, the Subscriber acknowledges that
such Subscriber is aware that the United States securities laws generally
prohibit any person who is in possession of material nonpublic information about
a public company such as the Company from purchasing or selling securities of
such company.

 

11.         Miscellaneous.

 

(a)          This Subscription Agreement constitutes the entire agreement
between the Subscriber and the Company with respect to the Offering and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

 

(b)          The representations and warranties of the Company and the
Subscriber made in this Subscription Agreement shall survive the execution and
delivery hereof and delivery of the Units (including the underlying securities).

 

14

 

 

 

(c)          Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)          This Subscription Agreement may be executed in one or more original
or facsimile counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same instrument.

 

(e)          Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)          Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

(g)          The Subscriber hereby agrees to furnish the Company such other
information as the Company may request prior to the Closing with respect to its
subscription hereunder.

 

12.         Public Disclosure.  Neither the Subscriber nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Subscriber shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval. The Company has the right to withhold such approval in its sole
discretion.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

 

 

To subscribe for Units of Eventure Interactive, Inc.:

 

1.Date and Sign the following:

 

a.Signature Page of the Subscription Agreement (page 12);

 

b.the Accredited Investor Certification (page 13-14);

 

c.Investor Profile (page 15); and

 

d.Anti-Money Laundering (AML) Form (page 17)

 

2.Fax or email all forms and then send all signed original documents to:

 

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Facsimile Number:  212.400.6901

Telephone Number:  212.400.6900

Attention:  Linda Kalayjian 

Email:  LBK@gottbetter.com

 

16

 

 

EVENTURE INTERACTIVE, INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

 

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of _______ Units (NOTE: to be completed by subscriber) and executes the
Subscription Agreement.



Date (NOTE: To be completed by subscriber): __________, 2014

 



 

 

If the Subscriber is an INDIVIDUAL, and if purchased as JOINT TENANTS, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:

 

  

    Print Name(s)   Social Security Number(s)             Signature(s) of
Subscriber(s)   Signature             Date   Address

 

If the Subscriber is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR
TRUST:

   

 

      Name of Partnership, Corporation, Limited Liability Company or Trust  
Federal Taxpayer Identification Number       By:      

Name:

Title:

  State of Organization    

 

 

Date   Address      

EVENTURE INTERACTIVE, INC.

a Nevada corporation

          By:         Gannon Giguiere, Chief Executive Officer    

17

 

 

EVENTURE INTERACTIVE, INC.

 ACCREDITED INVESTOR CERTIFICATION

 

       

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

          Initial               I have a net worth (including homes, furnishings
and automobiles, but excluding for these purposes the value of my primary
residence and any debt secured by such residence) in excess of $1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. Initial               I have had an annual gross income for the past
two years of at least $200,000 (or $300,000 jointly with my spouse) and expect
my income (or joint income, as appropriate) to reach the same level in the
current year.                  

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

          Initial               The investor certifies that it is a partnership,
corporation, limited liability company or business trust that is 100% owned by
persons who meet at least one of the criteria for Individual Investors set forth
above. Initial               The investor certifies that it is a partnership,
corporation, limited liability company or business trust that has total assets
of at least $5 million and was not formed for the purpose of investing in the
Company. Initial               The investor certifies that it is an employee
benefit plan whose investment decision is made by a plan fiduciary (as defined
in ERISA §3(21)) that is a bank, savings and loan association, insurance company
or registered investment adviser. Initial               The investor certifies
that it is an employee benefit plan whose total assets exceed $5,000,000 as of
the date of this Agreement. Initial               The undersigned certifies that
it is a self-directed employee benefit plan whose investment decisions are made
solely by persons who meet either of the criteria for Individual Investors.
Initial               The investor certifies that it is a U.S. bank, U.S.
savings and loan association or other similar U.S. institution acting in its
individual or fiduciary capacity. Initial               The undersigned
certifies that it is a broker-dealer registered pursuant to §15 of the
Securities Exchange Act of 1934. Initial               The investor certifies
that it is an organization described in §501(c)(3) of the Internal Revenue Code
with total assets exceeding $5,000,000 and not formed for the specific purpose
of investing in the Company. Initial               The investor certifies that
it is a trust with total assets of at least $5,000,000, not formed for the
specific purpose of investing in the Company, and whose purchase is directed by
a person with such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment. Initial               The investor certifies that it is a plan
established and maintained by a state or its political subdivisions, or any
agency or instrumentality thereof, for the benefit of its employees, and which
has total assets in excess of $5,000,000. Initial               The investor
certifies that it is an insurance company as defined in §2(13) of the Securities
Act of 1933, as amended, or a registered investment company.

18

 

       

For Non-U.S. Person Investors

(all Investors who are not a U.S. Person must INITIAL this section):

          Initial              

The investor is not a “U.S. Person” as defined in Regulation S; and specifically
the investor is not:

 

A.       a natural person resident in the United States of America, including
its territories and possessions (“United States”);

 

B.       a partnership or corporation organized or incorporated under the laws
of the United States;

 

C.        an estate of which any executor or administrator is a U.S. Person;

 

D.       a trust of which any trustee is a U.S. Person;

 

E.       an agency or branch of a foreign entity located in the United States;

 

F.       a non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
Person;

 

G.       a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or

 

H.       a partnership or corporation: (i) organized or incorporated under the
laws of any foreign jurisdiction; and (ii) formed by a U.S. Person principally
for the purpose of investing in securities not registered under the Securities
Act, unless it is organized or incorporated, and owned, by accredited investors
(as defined in Rule 501(a) under the Securities Act) who are not natural
persons, estates or trusts.

 

And, in addition:

 

I.         the investor was not offered the securities in the United States;

 

J.         at the time the buy-order for the securities was originated, the
investor was outside the United States; and

 

K.        the investor is purchasing the securities for its own account and not
on behalf of any U.S. Person (as defined in Regulation S) and a sale of the
securities has not been pre-arranged with a purchaser in the United States.

 

 

19

 

 

EVENTURE INTERACTIVE, INC.

Investor Profile



(Must be completed by Investor)

 

Section A - Personal Investor Information

Investor Name(s):   Individual executing Profile or Trustee:   Social Security
Numbers / Federal I.D. Number:   Date of Birth:       Marital Status:     Joint
Party Date of Birth:       Investment Experience (Years):     Annual Income:    
  Liquid Net Worth:     Net Worth (excluding value of primary residence):   Tax
Bracket:     15% or below     25% - 27.5%     Over 27.5%     Home Street
Address:   Home City, State & Zip Code:   Home Phone:   Home Fax:   Home Email:
  Employer:   Employer Street Address:   Employer City, State & Zip Code:   Bus.
Phone:   Bus. Fax:   Bus. Email:   Type of Business:     If you are a United
States citizen, please list the number and jurisdiction of issuance of any other
government-issued document evidencing residence and bearing a photograph or
similar safeguard (such as a driver’s license or passport), and provide a
photocopy of each of the documents you have listed.  

 

If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.  

    Section B – Certificate Delivery Instructions       Please deliver
certificate to the Employer Address listed in Section A.     Please deliver
certificate to the Home Address listed in Section A.     Please deliver
certificate to the following address:     Section C – Form of Payment – Check or
Wire Transfer       Check payable to Eventure Interactive, Inc.     Wire      
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________         Investor Signature   Date                                      
                                   

 

20

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. We will ask you for your name, address, date of birth and
other information that will allow us to identify you. We will ask to see a
non-expired valid issued government identification, such as your driver’s
license or other identifying documents. Until you provide the information or
documents we need, we may not be able to effect any transactions for you.

21

 

ANTI-MONEY LAUNDERING INFORMATION FORM



The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

 

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:             LEGAL ADDRESS:                           SSN# or TAX
ID#           OF INVESTOR:             YEARLY INCOME:             FOR INVESTORS
WHO ARE INDIVIDUALS:  AGE:           NET WORTH:       *

 

*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:  _______________________

 

ADDRESS OF BUSINESS OR OF EMPLOYER:____________________________________

 

___________________________________________________________________________

 

FOR INVESTORS WHO ARE ENTITIES:

 

YEARLY INCOME: _______ NET WORTH:____________

 

TYPE OF BUSINESS: ____________________________________

 

INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS):  ___________________________

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.           Please submit a copy of non-expired identification for the
authorized signatory(ies) on the investment documents, showing name, date of
birth, address and signature. The address shown on the identification document
MUST match the Investor’s address shown on the Investor Signature Page.

Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

 

2.          If the Investor is a corporation, limited liability company, trust
or other type of entity, please submit the following requisite documents: (i)
Articles of Incorporation, By-Laws, Certificate of Formation, Operating
Agreement, Trust or other similar documents for the type of entity; and (ii)
Corporate Resolution or power of attorney or other similar document granting
authority to signatory(ies) and designating that they are permitted to make the
proposed investment.

 

3.           Please advise where the funds were derived from to make the
proposed investment:

Investments Savings Proceeds of Sale Other ____________

 

(Circle one or more)

 

Signature:           Print Name:           Title (if applicable):          
Date:    

 

22

